1    HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
2    CHARLES J. LEE, CA Bar #304781
     Assistant Federal Defender
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, CA 93721-2226
     Telephone: (559) 487-5561
5
     Attorney for Defendant
6    MARQUIS L. HAWKINS

7
8                             IN THE UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     1:19-CR-00089 DAD-BAM

12                           Plaintiff,            ORDER FOR
                                                   TEMPORARY RELEASE
13                 vs.

14   MARQUIS L. HAWKINS,

15                           Defendant.

16
            Upon consideration of Defendant Marquis L. Hawkins’s (PID: 7037442; BK: 1918668)
17
     motion for temporary release, IT IS HEREBY ORDERED that the motion is GRANTED. Mr.
18
     Hawkins is to be released to the custody of Kevin Mitchel of the Federal Defender’s Office at
19
     9:00 a.m. on Monday, June 3, 2019. Kevin Mitchel shall accompany Mr. Hawkins at all times
20
     during his temporary release and shall transport Mr. Hawkins to the church service and burial
21
     service for Sonia Pittman. Mr. Hawkins shall return to the Fresno County Jail immediately after
22
     the conclusion of the burial service, but no later than 5:00 p.m. on June 3, 2019, regardless of
23
     whether the burial service is concluded. While on release, Mr. Hawkins is ordered to obey all
24
     laws and remain at all times in the presence of Kevin Mitchel.
25
     IT IS SO ORDERED.
26
27      Dated:     May 30, 2019                               /s/ Barbara    A. McAuliffe               _
                                                        UNITED STATES MAGISTRATE JUDGE
28
